Citation Nr: 0924000	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  05-00 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD) for the period prior to 
August 27, 2004, and to a rating in excess of 50 percent for 
PTSD for the period from August 27, 2004.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to 
December 1958.  

This appeal arises from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  

The Board of Veterans' Appeals (Board) remanded the Veteran's 
claim in November 2006.  The development ordered has been 
completed.  Stegall v. West, 11  Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Prior to August 27, 2004, the Veteran's PTSD is not shown 
to be productive of  occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; and disturbances of motivation and mood.  

2.  From August 27, 2004, the Veteran's PTSD is not shown to 
be productive of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; and difficulty in adapting to stressful 
circumstances.  



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for PTSD, for the period prior to August 27, 2004, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008).  

2.  The criteria for an initial rating in excess of 50 
percent for PTSD, for the period from August 27, 2004, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  

Since this was initially a claim for service connection, 
which was granted, and the appeal concerns the downstream 
disability evaluation element of the grant, 38 U.S.C.A. 
§ 5103(a) notice is no longer required because the purpose 
that the notice is intended to serve has been fulfilled.   

The record reflects that the available evidence relevant to 
this appeal has been obtained, and the veteran was examined 
for VA purposes in connection with the appeal.  The Veteran 
appealed and gave testimony at a hearing before a Decision 
Review Officer at the RO and a videoconference before the 
undersigned.  


Initial Rating for PTSD

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The veteran's PTSD is rated under Diagnostic Code 9411.  

Under this code a 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 6411 (2008).  

A 50 percent rating is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 6411 
(2008).  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).  

The RO granted service connection for PTSD in the June 2003 
rating decision.  Service connection was made effective as of 
November 16, 2001 and a 30 percent rating was assigned.  The 
Veteran appealed the initial rating assigned for his PTSD.  
In a November 2004 rating decision, a 50 percent rating for 
PTSD was granted, effective August 27, 2004.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  The Veteran is seeking 
higher initial ratings.  He contends his PTSD has resulted in 
his being unable to work.  

The evidence relevant to the severity of the Veteran's PTSD 
prior to August 27, 2004 includes the following:

The Veteran and his spouse were married in October 1961.  

November 2001 VA records reveal he was referred to VA from 
the Vet Center.  The VA Social Worker noted his speech was 
somewhat circumstantial.  He had recently had surgery for two 
abdominal aneurysms.  He was unable to work in his job as a 
long distance truck driver and was collecting disability, 
related to his aneurysms.  He spent most of his time talking 
to her about his medical problems.  She noted his mood was 
quite anxious and dysthymic.  The Veteran as seen again in 
December 2001 and the VA Social Worker concluded it would be 
helpful for the Veteran to talk about his family and medical 
problems.  She noted his mood was dysthymic.  In January 
2002, his speech was still very pressured and somewhat 
tangential.  He was very angry about an incident at the 
airport involving the security screening.  He could not sleep 
and could not stop from playing it over and over in his head.  
He was planning to return to work in two weeks, but 
anticipated that he would not have many long distance runs.  
He kept most of his problems inside.  He also reported 
checking his house every night to make sure it was safe.  In 
February 2002, the Social Worker noted he was somewhat 
disinhibited.  He also reported being quick to anger.  He had 
not been medically cleared to return to work and would likely 
file for Social Security retirement as he would be 65 on his 
next birthday in June.  

A January 2002 letter from the Veteran's spouse reported he 
had nightmares and flashbacks.  She had seen him wake up 
screaming and sweating.  He still had nightmares and his 
personality was aloof.  He had problems working with people 
and socializing.  He liked being alone.  

The Veteran was seen initially for a VA psychiatric 
evaluation in March 2002.  He gave a history of working 
delivering auto parts, then construction, then worked in a 
textile mill after his stint in the Marine Corp.  He was 
working as a truck driver which he liked.  He had been 
married for forty one years and had four children.  Two his 
children lived with him.  He reported he had been getting 
depressed since September 2001.  

Mental status evaluation in March 2002 revealed he was alert, 
oriented times three, somewhat hard of hearing, very concrete 
and at times difficult to follow (thought due to limited [7th 
grade] education).  There was no current suicidal or 
homicidal ideation.  He enjoyed working, doing things with 
his hands, yard work, gardening and painting, although the 
Veteran had significant sleeping problems and reported severe 
flashbacks.  

A VA psychiatric examination of the Veteran was conducted in 
May 2003.  The Veteran reported having intrusive thoughts.  
He avoided situations he knew would be difficult for him.  He 
was uncomfortable in crowds and this had led to somewhat 
increasing social isolation.  He was emotionally walled off, 
numb and detached.  He had ongoing difficulty with anxiety 
and depression, and his sleep patterns were disturbed.  His 
anger, irritability and short temper had reportedly caused 
problems at home and at work, although he was not receiving 
any psychiatric care.  Since moving to Arkansas (7 months 
earlier) he had gotten a job as a truck driver, but had 
increasing difficulty with his anger and irritability and had 
gotten in trouble with his supervisor  and was not asked to 
come back to that job.  Mental status evaluation found the 
Veteran alert, oriented, and cooperative.  His mood appeared 
to be neutral.  He was somewhat over detailed in his speech 
but was not grossly disorganized.  There was no evidence of 
delusions or hallucinations.  There was no suicidal ideation.  
PTSD was diagnosed and a Global Assessment of Functioning 
(GAF) of 68 was assigned, an indication of only mild 
symptoms.  

[GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness. Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994). A GAF score of 41 to 50 is 
reflective of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job). A GAF 
score of 51 to 60 is indicative of moderate symptoms or 
moderate difficulty in social, occupational or school 
functioning.  A GAF score of 61 to 70 is reflective of some 
mild symptoms or some difficulty in social, occupation, or 
school functioning, but generally functioning pretty well, 
has some meaningful interpersonal relationships.]  

The Veteran's PTSD prior to August 21, 2004 caused symptoms 
such a anger, nightmares, irritability and sleep impairment.  
There is no evidence of flattened affect.  The Veteran's 
speech patterns have been attributed to his educational 
background and not to any psychiatric symptoms, and he did 
not report having panic attacks, or complain of any memory 
loss.  Likewise, no memory loss is noted in the record.  
There are no comments on his judgment or ability to learn, 
and as to his ability to establish relationships, the Veteran 
and his spouse have been married since 1961.  As to his 
relationship with employers, his lack of employment was 
related in November 2001 to recent abdominal surgery for 
aneurysm, and in March 2002 the Veteran reported he was 
working as a truck driver.  It is not until May 2003 that he 
reported being unemployed, but he nevertheless was assigned a 
GAF at that time of 68, indicative of only mild symptoms.  

Since the evidence does not show PTSD productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; or much 
difficulty in establishing and maintaining effective work and 
social relationships, the Board concludes the criteria for an 
initial rating in excess of 30 percent prior to August 27, 
2004 are not met.  

On August 27, 2004, the Veteran was again afforded a VA 
psychiatric evaluation.  He reported his current problems 
included depression, poor concentration, intrusive thoughts, 
sleep disturbance, guilt, nightmares, nervousness, 
irritability, panic and an inability to relax.  He had been 
increasingly depressed because he was not working even though 
he considered himself physically able to work.  He said that 
people would not hire him because he was handicapped (had 
hearing aids) and had PTSD.  

The Veteran had worked primarily as a truck driver.  He had 
worked for Allied Van Lines for 17 years, but after a heart 
attack in 1985 he left that company and only drove locally.  
He had been an owner operator.  He liked driving a truck 
because he was by himself most of the time.  He had moved to 
Arkansas in 2002 to be near his daughter.  Since then he 
reported he had only worked 13 days in November and December 
2003.  

The examiner noted the Veteran was dressed casually and 
demonstrated appropriate grooming and hygiene. His speech was 
clear.  His affect was anxious and overall his mood was 
anxious and irritated.  Orientation was appropriate.  His 
thinking was spontaneous and logical, but circumstantial and 
disorganized.  He was preoccupied with the touching incident 
in service.  (This, apparently, is the basis for his PTSD, 
where the Veteran believes a fellow Marine inappropriately 
touched him.)  His relationships seemed fair in quality with 
a tendency to be easily irritated.  Self esteem was low 
because he had no job.  He was easily distracted.  His 
reasoning skills were concrete.  Judgment was diminished due 
to his anger, so that irritability affected many of his 
decisions.  

In summary the VA physician stated the Veteran's increased 
depression was related to his not having a job rather than to 
his traumatic experiences.  The current intensity of his 
symptoms was moderate with impaired social relationships and 
occupational functioning.  His unemployment had exacerbated 
his condition.  Chronic PTSD was diagnosed and a GAF of 58 
assigned.  

Based on the August 2004 VA psychiatric evaluation the RO 
granted a 50 percent rating, effective August 27, 2004.  

In August 2004, the Veteran appeared and gave testimony 
before a Hearing Officer at the RO.  The Veteran stated he 
was not taking any medication for his PTSD and had not been 
receiving any treatment.  

The Veteran appeared and gave testimony at a videoconference 
before the undersigned in February 2006.  His representative 
indicated the Veteran had lost his job as a truck driver 
primarily due to his PTSD.  The Veteran was receiving Social 
Security and a basic pension.  

In December 2004 the Veteran was seen at VA by his primary 
care provider.  He was angry because he could no longer work 
as a truck driver.  He had recently been diagnosed with 
diabetes mellitus, had been hospitalized and put on insulin.  
He blamed everyone for his diabetes, and he thought he had 
nothing to live for.  

The Veteran was seen in the VA Mental Hygiene Clinic in 
September 2006.  Objectively the Veteran's mood was labile 
and his affect was full range.  He was oriented times four.  
He denied any suicidal or homicidal ideation.  His thought 
processes were organized and goal directed and his speech was 
clear and intelligent.  His dress was casual with good 
personal hygiene, and it was recorded he had been unable to 
work as a truck driver because of insulin dependent diabetes 
since 2002.  A GAF of 65 was assigned.  

The Veteran was seen again in November 2006 at the VA Mental 
Hygiene Clinic.  He reported being very depressed.  His mood 
was labile.  His affect was appropriate and he was oriented 
times four.  He denied any suicidal or homicidal ideation, 
and his thought processes were organized, with his speech 
described as coherent.  His dress was casual and his personal 
hygiene was good.  A GAF of 70 was assigned.  

April 2007 VA psychiatric evaluation revealed the Veteran had 
not driven a truck since November 2002.  He had lost his 
commercial drivers license and had not been able to find a 
job since that time.  However, he continued to go to 
employment agencies looking for work.  He had been married 
for the last 46 years.  He lived with his wife.  He was able 
to drive and had driven himself to the evaluation.  He also 
washed dishes and vacuumed.  He sometimes talked to his 
neighbor if they were outside at the same time.  He and his 
wife sometimes went to a casino or out to eat, but his wife 
was the only one he would "hang around with."  Objectively 
he was casually dressed and his hygiene was good.  Speech was 
clear and productive.  Affect was sad and overall his mood 
was depressed.  Orientation was appropriate and thinking was 
spontaneous and logical, but disorganized and rambling.  His 
thought content was notable for preoccupation with physical 
problems.  He had difficulty remembering the names of people 
in his life.  Reasoning skills indicated his thinking was 
primarily concrete.  Judgment was considered diminished by 
depression.  

The examiner summarized that the Veteran's PTSD was 
manifested by nightmares, distress when exposed to stimuli 
that reminded him of trauma, detachment from others, 
restricted affect, sleep disturbance, hypervigilance and an 
exaggerated startle response.  It was chronic in nature and 
mild in intensity.  He also had depression related to his 
physical problems, manifested by sadness, worthlessness, 
guilt and diminished pleasure.  His depression was moderate 
in intensity.  PTSD and an Adjustment disorder with depressed 
mood were diagnosed.  A GAF of 55 was assigned for PTSD and 
52 for depression.  

For the period beginning on August 27, 2004, the Board has 
compared the Veteran' symptoms with those given as examples 
for a 70 percent rating.  The Veteran has denied suicidal 
ideation.  There is no evidence of obsessional rituals.  His 
speech has been reported as clear.  Neither panic or 
depression has impaired his ability to function 
independently.  While the Veteran has reported being 
irritable there is no history of violence or inability to 
control himself during the rating period.  The Veteran has 
been oriented to time, place and person.  His hygiene and 
personal appearance were good.  The Veteran is able to 
establish and maintain effective relationships.  He is a 
partner in a long term marriage and has kept in touch with 
his family and children.  

The Board is aware that it is not the specific symptoms 
listed in the rating criteria but the level of impairment of 
social and occupational functioning that is the basis for 
assigning a rating for PTSD.  In this regard, however, the VA 
examiner in April 2007 characterized his symptoms of PTSD as 
mild, and no record shows it considered worse than moderate, 
under the GAF scale.  In these circumstances, the criteria 
for an evaluation in excess of 50 percent for PTSD have not 
been presented, and the appeal is denied.  


ORDER

An initial rating in excess of 30 percent for PTSD, prior to 
August 27, 2004, is denied.  

An initial rating in excess of 50 percent for PTSD, from 
August 27, 2004, is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


